On Motions for Rehearing.
This court can no more affirm than reverse and render the judgment of the trial court in the absence of evidence. That no evidence was permitted to be introduced in the trial court is apparent from the absence of a statement of facts here, from the recitals of the judgment of the trial court, and from appellant's bill of exceptions. The fact that appellant argued in the trial court that the court was without jurisdiction to do more than enforce the judgment of the California court was no waiver on his part of the right to be heard on the question of the relative fitness of the parties, in case such court ruled against him. Indeed, it appears from the recitals of the judgment of the trial court that appellant, in effect, was contending that it would be time enough to go into the question of the relative fitness of the parties in case his theory, which he was urging upon the trial court, was not upheld on appeal, and the case was sent back for trial on the merits.
There is no evidence before this court upon which it can determine the domicile of Mrs. Cusack at the time of the trial or that of Mr. Cusack, or who at any given time had lawful custody of the children so as to fix their domicile. Even the allegations of the pleadings are in conflict on this issue, should we be authorized to look to them, instead of awaiting the introduction of evidence
The action of the trial court in dismissing the suit after he determined he had jurisdiction upon the ground stated in the judgment is fundamental error. After determining he had jurisdiction to try the case on the merits, he would have been justified, so it seems to the majority, in dismissing the suit only after calling the case for trial, and after appellant's refusal to prosecute his suit, or conduct on appellant's part tantamount to such a refusal. Appellant is here complaining that he had no trial, either in form or substance.
Appellees Thornton Hamilton et ux. have misconstrued our former opinion. This court did not pass on the validity of the judgment of the California court, for the evidence concerning same was excluded by the trial court and is not before us.
Motion of appellant for rehearing overruled.